Citation Nr: 9923630	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  94-42 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of a closed 
head injury, to include headaches, cognitive disorder and 
depression, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1984 to 
September 1988, and from February 1989 to January 1991.

This case came before the Board of Veterans' Appeals (Board) 
from a rating decision of May 1991 from the St. Petersburg, 
Florida Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Service connection was granted for residuals 
of a head injury with headaches, by the RO in a May 1991 
rating decision, and a 10 percent evaluation was assigned.  
The veteran timely perfected an appeal of the assignment of 
the 10 percent evaluation to the Board, and while the case 
was pending, the veteran raised a claim for service 
connection for depression, which was denied by the RO in a 
January 1995 rating decision.  The veteran timely perfected 
an appeal of this denial to the Board, and while the appeal 
was pending, the RO issued its April 1996 rating decision, 
which increased the evaluation to 30 percent disabling, and 
added depression and cognitive disorder to the residuals of a 
head injury with headaches, rendering moot the issue of 
service connection for depression.  She has, however, 
challenged the assignment of a single disability rating for 
his headaches and depressive disorder.

By means of a remand dated in December 1997, the Board 
requested additional RO development of the issue, to include 
whether separate evaluations for separate manifestations of 
the headaches/depressive disorder should be awarded.  In an 
October 1998 supplemental statement of the case, case, the RO 
provided notice of continued denial of an increased 
evaluation for the head injury residuals, following 
additional development and consideration of the issue, as 
requested by the Board in its December 1997 remand.  The case 
is now returned to the Board for further consideration.

The Board finds that the veteran filed a notice of 
disagreement with the RO's assignment of a noncompensable 
evaluation for urinary tract infection, after service 
connection was granted for this disorder in an August 1994 
rating decision.  As noted in the Board's December 1997 
Remand, the RO has yet to issue a statement of the case 
addressing the issue of entitlement to an increased 
evaluation, in response to the veteran's continued 
disagreement, and should do so in order to comply with due 
process requirements.

The Board also notes that the veteran has either raised a 
claim for entitlement to vocational rehabilitation or has 
filed a notice of disagreement with a denial of entitlement 
to vocational rehabilitation in a VA form 9 filed in February 
1998 which states "As instructed by VA letter dated October 
1997...I still disagree with the VA decision to deny 
vocational rehabilitation benefits."  This October 1997 
letter purportedly denying vocational rehabilitation is not 
currently associated with the claims file.  This matter is 
referred to the RO for appropriate action regarding this 
matter.


FINDINGS OF FACT

1.  The veteran's service connected residuals of head trauma 
is manifested by a headache disorder, that results in 
temporal headaches on a daily basis, headaches requiring her 
to lay down, about three times a week, and with severe sharp 
bi-temporal headaches manifesting themselves about three 
times a month. 

2.  Prior to June 17, 1998, the veteran's residuals of head 
trauma was manifested by a cognitive and depressive disorder 
that included problems with impulse control, the evidence of 
forgetfulness, irritability and cognitive difficulties shown 
to produce considerable occupational and social impairment, 
but not so severe as to affect her job duties.  

3.  As of June 17, 1998, the veteran's residuals of head 
trauma were manifested by a cognitive and depressive disorder 
that included worsening personality problems  and emotional 
factors, including continued isolation and not wanting to be 
around people, irritability, moodiness, depressive symptoms, 
cognitive and memory problems that appeared to be interfering 
significantly in intellectual abilities, memory and 
concentration, to the extent that her job duties were 
significantly altered, and with a GAF of 52 shown.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for residuals of 
a head injury with headaches are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, Part 4, 
Diagnostic Codes 8045, 8100 (1998).

2.  For the period prior to June 17, 1998, the criteria for 
an evaluation of 50 percent for the veteran's residuals of a 
head injury with cognitive disorder and depression have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.16(c), 4.129, 4.130, Diagnostic Code 8045, 
9304 (1991-1996), Diagnostic Code 8045, 9304 (1996-1998).

3. The criteria for an evaluation of 70 percent for the 
veteran's residuals of a head injury with cognitive disorder 
and depression have been met as of June 17, 1998.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.16(c), 4.129, 4.130, Diagnostic Code 8045, 9304 (1991-
1996), Diagnostic Code 8045, 9304 (1996-1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's contentions regarding the severity of her 
disability constitute a plausible or well-grounded claim.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  The relevant 
facts have been properly developed, and, accordingly, the 
statutory obligation of the VA to assist in the development 
of the appellant's claim has been satisfied.  38 U.S.C.A. 
§ 5107(a) (West 1998); Murphy v. Derwinski, 1 Vet. App. 78 
(1991).  Furthermore, she was not prejudiced by the RO's 
referring to her claim as an "increased rating" although 
the appeal has been developed from her original claim for 
service connection for residuals of head injury filed in 
March 1991.  Upon review of the procedural history, it is 
found that throughout the pendency of the appeal, based on 
evidence received as a result, the RO issued staged ratings 
for the disability, and in the statement of the case and 
supplemental statements of the case issued following the 
rating decision, the RO essentially discussed each portion of 
the staged ratings separately.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

The veteran contends, in essence, that her disability 
resulting from a closed head injury is more severe than 
currently evaluated.  She specifically alleges that her 
headaches alone warrant a minimum 30 percent evaluation and 
that she should be evaluated separately for depression and 
cognitive problems.  Her representative alleges that the RO 
improperly combined its evaluations of the headaches with the 
depression and that these disorders should be rated 
separately.

Factual Background

Service medical records reflect that the veteran injured her 
head in November 1990, when she was struck in the head by a 
fender.  A history of head trauma from a motor vehicle 
accident in 1987 is given in the November 1990 separation 
examination report.

VA treatment notes from 1991 to 1995 revealed treatment and 
studies for her head trauma residuals.  An August 1993 record 
showed treatment for complaints of daily headaches, sleep 
problems, frustration and agitation, secondary to head 
injury.  She also complained of short term and long term 
memory loss since the accident in 1987.  A history of 
hospitalization for nervous breakdown/suicide attempt at age 
17 was given, but she couldn't remember why.  A history of an 
arrest for battery in May 1993 was given in August 1993.  In 
October 1993 she was treated for insomnia and headaches, with 
a history of outbursts and impatience since adolescence.  She 
was starting a new job with the Postal Service in October 
1993.  

In April and May of 1994, she was seen for complaints that 
included sleep problems, headaches and depression, and was 
noted to be taking anti depressants.  In June 1994 her 
headaches were described as involving dizziness, pounding and 
throbbing, and her psychiatric/cognitive complaints included 
mood change, frustration, lethargy and concentration 
problems.  She was taking Butalbital for headaches in June 
1994.  Complaints of headaches and mild to moderate 
depression were noted in September 1994, although at the time 
she was happy about passing the first phase of the postal 
exam.  She underwent psychological testing in October 1994, 
which revealed some slight left-sided impairment in cerebral 
functioning, although she showed good ability to learn.  

VA treatment notes from 1991 through 1995 report treatment 
for continued physical and psychological problems.  An August 
1993 record showed treatment for complaints of daily 
headaches, sleep problems, frustration and agitation.  An 
August 1994 treatment note gives an assessment of major 
depression.  A September 1993 treatment note described the 
headache symptoms as bi-occipital, pounding only at their 
peak, with associated nausea, and gave a diagnosis of 
posttraumatic headaches. 

In December 1994 a VA psychiatric examination rendered a 
diagnosis of post concussional headaches, with complaints of 
daily headaches, only partially relieved by eight to ten 
aspirins per day.  She described the pain as shooting and 
sharp pain starting at the right side of her head, and 
lasting for about five hours.  The pain was described as a 
seven on a scale of one to ten.  She described feeling 
depressed, down, angry and easily frustrated because of this.  

Complaints of increasing forgetfulness, poor memory, short 
temper and irritability were also noted in the December 1994 
VA examination.  Vocationally, she was noted to be working 
full time at as a postal clerk.  She reported doing fairly 
well at the time, except for rechecking her work several 
times for mistakes.  She was living alone, divorced for two 
years from a marriage that lasted three years.  Mental status 
examination noted the veteran to be alert and oriented times 
three, but was not very pleasant or cooperative during the 
evaluation.  She was not verbally spontaneous and gave vague 
answers to questions and often responding by saying she did 
not remember.  If pressed further, she exhibited increased 
irritability, agitation and anxiety.  She was coherent and 
logical, with no gross evidence of a formal thought disorder, 
no delusions, paranoia or formal perceptual disturbance.  She 
denied suicidal or homicidal ideations or behaviors, but 
reported a sense of frustration, irritability, agitation and 
anxiety.  Cognitive functions were mildly diminished, 
although difficult to assess due to her responses and 
cooperation problems.  She was noted to be easily 
distractible.  However her memory for recent and remote 
events was adequate.  She appeared to function at below 
average intellectual functioning and her general fund of 
knowledge was inadequate based on education.  Psychological 
testing revealed measured intellectual ability and memory to 
be in the low average range and slight impairment of left 
sided function.  The December 1994 VA psychiatric examination 
report rendered a diagnosis of cognitive disorder, not 
otherwise specified, with a GAF of 63 to 65 range.  The 
report noted that CAT scan evaluation proved negative, but 
that neuropsychological testing revealed mild neurocognitive 
disorder, with left-sided impairment of cerebral function.  

A January 1995 VA general medical examination report noted 
findings on record of a cognitive disorder and abnormal 
results on intelligence testing.  Clear and documented 
abnormalities of memory were reported.  A history of a change 
in behavior and personality since her inservice head injury 
was reported, to the extent she would get easily frustrated, 
angry and lose her temper.  Emotions were reported to be 
worsening, with feelings of frustration, sleep problems and 
anger provocation.  An inability of the veteran to recall the 
date of her marriage and separation from her husband was 
noted, as was difficulty in recalling her service dates.  CAT 
scan findings and neurological examination results were 
normal.  A history of the veteran having done well in high 
school was noted, and the report suggests that verification 
of the school records would be helpful in verifying whether 
or not there was actual brain damage as a result of her 
injuries.  The report also recommended an MRI be taken.  

Private clinical notes from 1995 to 1996 showed continued 
treatment for headache problems.  Treatment reports from July 
1995, August 1995 and October 1995 raised the possibility of 
the headaches being caused or aggravated by muscle tension or 
due to posture, as opposed to post traumatic.  A July 1995 
treatment note described the headaches as two different 
types; the first type being a bi-temporal sharp discomfort 
occurring three times a month and lasting up to an hour, with 
the pain described as a seven on a scale of ten in severity.  
The second type was described as a temporal and cervical 
discomfort occurring nearly every day and lasting up to five 
hours at a time.  The second type was said to have been 
improved by Prozac somewhat.  Neurologic review was otherwise 
unrevealing.  A March 1996 CAT scan yielded no findings of 
acute abnormality.  

A report from October 1996 indicated that the veteran was 
referred for outpatient psychiatric services.  An initial 
evaluation was conducted that noted flattened affect, 
depressed mood, somewhat preoccupied and tense.  She reported 
constant headaches, with irritable mood if under stress.  She 
described inability to focus concentration at work, memory 
lapses, bad temper, poor impulse control with unpredictable 
behaviors such as lashing out at friends.  She described her 
most significant problem as always feeling depressed, unable 
to concentrate at work and loss of emotional and impulse 
control.  She was noted to work at the Post Office, where she 
was experiencing memory lapses.  The physician prescribed 
anti-depressants and Zoloft.  She was also prescribed 
Lorazepam and Butalbital.  

A November 1996 treatment report showed complaints of an 
increased number of headaches, which were possibly caused by 
a jaw problem.  She was also noted to be irritable and with 
flat affect, and complained of sleep problems, no energy, no 
concentration and no interest in visiting friends.  In 
January 1997, she claimed to be under stress, with the 
headache said to becoming constant.  She described working in 
a stressful environment, and had trouble sleeping.  A 
February 1997 treatment note revealed complaints that she 
needed to see a neurologist due to her headaches, and 
findings of a flat affect and depressed demeanor.  She was 
advised to see the neurologist for her headaches.  

A college transcript from December 1997 revealed the veteran 
received grades of B in reading skills and basic math.

In June 1998, the veteran was seen by a private neurologist, 
who reviewed the claims file and conducted a neurological 
evaluation.  It was noted that she was then working as a 
custodian in the Post Office for the past year.  Previously, 
she had worked in a secretarial capacity, but she had to 
terminate that line of work due to problems with 
memorization.  She had been a clerk for three years.  She 
gave a history of injuring her head in a motor vehicle 
accident in 1987.  She described having a headache every day, 
which would make her depressed.  She also stated that she had 
lost many friends due to her personality changes.  She was 
described as "hyper" and ill tempered.  There was no family 
history of headache and no personal history of headache prior 
to the accident.  She was noted to be taking Butalbital, 30 
tablets a month.  She also was noted to take Lorazepam at 
nighttime, but stopped because she wanted to become pregnant.  
She described the headaches as a "stuffy sensation" to 
them, and uncomfortable.  Occasionally they would be sharp 
and last a couple of minutes, usually causing her to lay 
down.  She described this as happening three to four times a 
week, but sometimes several time a day.  She stated that she 
avoided people when the headaches occurred, and would lay 
down until they passed.  Sleep was said not to relieve them.  
They were described as precipitated by sun exposure, 
otherwise, no other precipitating factors were described.  No 
specific warning was described other than stuffiness.  There 
was no nausea, vomiting, motion sickness or light sensitivity 
described.  She did not have to leave work because of them, 
but the reason for the job change was for more relaxed hours.  
Sensitivity to noise was noted.  She was noted to sleep often 
at times, and have insomnia at other times.  She described 
concentration difficulties as "terrible" at times.  

The examination included a mini-mental status examination of 
30/30.  Counting backwards was a problem, with random numbers 
given.  She was alert and oriented and gave a readily 
followed history.  No cephalic tenderness or cranial nerve 
asymmetry was noted.  She complained of mild headache at the 
time of examination.  Motor examination was normal, as was 
cerebellar examination.  Reflexes were symmetrical as was 
sensory examination.  The impression rendered on neurological 
examination was posttraumatic headache, tension-type in 
character.  No history of headache prior to this time.  The 
head injury was described to be of moderate severity.  There 
were no abnormalities on neurologic examination.  Mental 
status examination was normal, with no evidence of 
significant cognitive or obvious mental handicaps, but the 
examiner noted further evaluation by psychiatry was 
indicated.  The examiner commented that the veteran's 
headaches were not severe enough to force her to leave work, 
but enough to diminish her towards the end of the day.  The 
examiner noted a history of depression.  The examiner did not 
find any other significant impairment regarding the head 
injury, in terms of spinal or limb involvement.  Her 
headaches were said to generally improve with time.  A MRI of 
the brain taken in June of 1998 was normal.

The veteran also underwent two separate psychiatric disorders 
examinations, both of which included extensive review of the 
claims file.  The first examination, held in June 1998, 
reported her complaints of continued isolation and not 
wanting to be around people, because they made her nervous 
and irritable.  She described problems with energy and 
motivation, and desired to sleep often.  She forced herself 
to go to work, but described having no pleasure in doing 
anything.  She indicated feeling that she doesn't like 
herself or life.  She was described as very moody, and 
feeling paranoid and suspicious.  She indicated that she kept 
her blinds closed at home, her room dark, her bedroom door 
locked and avoided people.  She indicated ongoing sleep 
problems.  She also reported continued problems with 
concentration.  She indicated her mind wandered when doing 
things, resulting in frustration.  She indicated a mild 
disorientation between left and right.  She reported frequent 
bouts with headaches that add to the stress.  Her short-term 
memory was reported as diminished, and she had trouble 
remembering names.  Comprehension was also described as 
diminished.  She was noted to have been transferred from 
clerical work to custodial and maintenance work at the Post 
office.  She indicated that she requested this transfer due 
to problems memorizing things.  She indicated that she stayed 
away from her coworkers, and expressed dislike towards her 
job.  She was divorced and lived alone.  Medically, her 
problem with recurrent headaches was most significantly 
noted.  She was noted to have finished high school and had 
taken some courses at community college, but continued to 
have school problems due to impairment of memory and 
concentration.

Mental status examination noted mild psychomotor retardation.  
She appeared sad and downcast.  She spoke in a soft, slow, 
monotone voice, was somewhat hesitant in response, and 
appeared guarded.  No evidence of acute psychotic symptoms, 
delusions or hallucinations were present.  She denied 
suicidal ideations, but admitted feeling "hopeless."  She 
reported low self-esteem and described herself as "miserable 
alot."  Cognitive function was diminished, and recent and 
short-term memory was impaired, although remote memory was 
adequate.  Concentration and attention span were limited and 
she appeared to have a hard time maintaining a train of 
thought.  Intellect appeared to be average.  Obstruction 
ability was intact, insight and judgment were fair.  Coping 
abilities were described as limited.  The diagnoses rendered 
were major depressive disorder, moderate, recurrent, with no 
psychotic symptoms, and cognitive disorder, not otherwise 
specified, secondary to closed head injury.  Her GAF score 
was 52.

The second VA psychiatric examination was held in August 
1998, and included psychological testing.  The August 1998 VA 
examination gave a history elicited from the veteran of 
having done well in middle school and high school, prior to 
service, but there were no records associated with the claims 
file.  The Board notes that attempts to secure such records 
were unsuccessful.  She was described as getting B's in 
community college.  She complained of headaches, described as 
coming from the head injuries.  She gave a history of 
stuttering for a while after the accident, and could not 
remember certain things such as cousins' names.  She 
described increased impatience, and difficulty memorizing 
addresses for her Post Office job, which precipitated a 
change to custodial job duties.  During the examination, she 
was oriented to time, place and person.  She spoke clearly, 
with no stuttering, and with a quiet voice.  Her tone rose, 
in irritation at times, and she was also pointedly irritated 
with the testing process.  She asked how much longer she had 
to continue at several points and sighed repeatedly, as if 
she were being put upon by being asked various test 
questions.  She would tap her finger and jiggle her leg 
impatiently, and often leaned back in her chair after a brief 
effort with some of the test questions. 

She appeared to make a cursory effort with the test, and 
didn't work up to the time limits of the tests, for example 
working 90 seconds on a question where three minutes was 
allotted.  On other tasks she replied she didn't know after 
only a second.  She was described as pointedly sloppy in her 
work, and careless, taking little initiative to correct 
mistakes.  She refused to guess at relatively simple answers, 
and the examiner opined that her work was marked by 
considerable inconsistency, indicating considerably higher 
potential than the effort put forth.  She did not exhibit any 
confusion or slowness in her thought processes.  There were 
no indications of dysnomia or aphasia or apraxia.  A history 
of her having scored a verbal IQ of 83 and a performance IQ 
of 83 back in November 1994 was noted, as was the tester's 
opinion that she could have done better then.  Current scores 
were lower and a 16 point discrepancy between her verbal and 
performance IQ's was noted, but the overall test product was 
described as invalid as an indicator of her intellectual 
abilities, due to her poor effort.  The examiner opined that 
there probably has not been any decline in intellectual 
functioning since 1994.  

Likewise, upon testing her memory, the effort was described 
as less than satisfactory at times, and she demonstrated fair 
verbal memory and solidly average visual memory.  It was 
opined that her personality problems and emotional issues 
were interfering both with her intellectual abilities and 
with memory as well as concentration.  Emotional factors 
appeared to be interfering significantly in all three areas.  

Personality testing revealed quite flippant and cynical 
answers to questions.  She gave obvious answers to many test 
items without revealing herself.  Her attitude was best 
summarized by her response to the final test sentence "tests 
like this are boring and it makes my headache worse!"  She 
was noted to refuse to complete 37 out of 73 test items.  Her 
replies to the personality testing probably was also invalid, 
showing some exaggeration of symptoms.  She did appear to be 
tense, anxious, agitated and hostile.  Her cynical views 
about life and general negativism and resentment were also 
apparent in many of her responses.  She also endorsed 
symptoms suggesting depressed mood.  She admitted having 
difficulty handling life's daily routines and decisionmaking, 
as well as concentrating.  There was strong indication that 
she seriously considered suicide and the records noted the 
apparent hospitalization for suicide attempt at age 17.  She 
described herself as alienated from others and experiencing 
extreme physical symptoms that bordered on delusional.  She 
showed difficulty controlling anger and poor impulse control, 
as noted in the May 1993 arrest for battery.  Her vague 
physical symptoms, emotional alienation and resentment made 
it difficult to be objective about her problems.  Her lack of 
interest in work and her difficulty getting along with others 
were noted as limiting factors in her adaptability and 
flexibility on the job.  An absence of pre-service 
information was noted, although a lay statement from her 
sister was reviewed, which had described a change in her 
emotional condition since the head injuries.  The examiner 
opined that in the absence of a clear indication of 
preservice emotional problems, the self report of her 
personality changes should be given validity and diagnosed as 
follows: Axis I: personality change due to traumatic head 
injuries, aggressive type and major depressive disorder, 
recurrent, moderately sever.  Axis III referred to the 
medical history of head injuries with headaches.  The opinion 
was added that the test results did not indicate a direct 
effect of her head injuries or memory or intellectual 
capability.  Instead, the test scores in intellectual 
functioning and memory were lowered by her lack of 
cooperation and effort as well as probably chronically by the 
apparently considerable personality change which she had 
undergone in recent years, in the absence of solid 
information to the contrary that those problems preexisted 
1987.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity resulting from specific service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be shown for specific ratings.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Generally, all disabilities, including those arising from a 
single disease entity, are rated separately with the 
resulting ratings being combined.  38 C.F.R. § 4.25 (1998). 
Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1998).  
However, it is possible for a veteran to have separate and 
distinct manifestations from the same injury, which would 
permit rating under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62  (1994) (where a veteran with 
a service-connected facial injury sought an increased rating, 
the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (1998).  The medical history has been detailed 
in the factual background of this decision.

When service connection for residuals of a head injury was 
granted by the RO in May 1991, the disability was classified 
as status post closed head injury with headaches, and a 10 
percent disability evaluation was assigned pursuant to 
38 C.F.R. Part  4, Diagnostic Code (DC) 8045-8100.  At that 
time, symptoms of depression or cognitive disorder were not 
considered.

In the RO's April 1996 rating decision, which increased the 
evaluation to 30 percent disabling, the veteran's disability 
was re-classified as residuals of a closed head injury, to 
include headaches, cognitive disorder, and depression.  The 
disorder was evaluated under 38 C.F.R. Part 4, DC 8045-9304.  
However, in assigning the 30 percent evaluation, the RO used 
the criteria under DC 8100, for migraine headaches, 
determining that the disorder was consistent with 
characteristic prostrating attacks, occurring on an average 
of once a month over the last several months.  The 
corresponding June 1996 supplemental statement of the case 
used the criteria for organic mental disorder under DC 9304, 
which utilized the general rating formula for mental 
disorders to support the 30 percent evaluation, and indicated 
that all symptoms including headaches were being evaluated 
together as due to traumatic brain disease.  The migraine 
criteria under DC 8100 was not discussed in the June 1996 
supplemental statement of the case (SSOC).  

A February 1997 SSOC noted the change in the criteria for 
evaluating mental disorders pursuant to 38 C.F.R. § 4.130 
Code 9304, and continued the 30 percent evaluation under the 
new criteria.  The February 1997 SSOC declined to address the 
migraine criteria under DC 8100.  A March 1997 SSOC addressed 
both the criteria for migraines under DC 8100 and the 
criteria for organic mental disorder under DC 9304, and 
assigned a combined 30 percent evaluation therein.  The 
February 1997 SSOC indicates that the RO contemplated 
assigning separate evaluations for the symptoms of headaches, 
memory (cognitive) problems and depression, and determined 
that the headaches would be assigned a 10 percent evaluation, 
and the cognitive problems plus depression would be assigned 
a 10 percent evaluation, for a combined rating of 20 percent 
if rated separately.  The October 1998 supplemental statement 
of the case determined that the residuals of the head trauma 
should continue to be evaluated as a single disability under 
9304 and that the headaches did not warrant a separate 
evaluation under the criteria for migraines.

The medical evidence currently associated with the record 
reflects that the veteran's residuals of a closed head injury 
has separate and distinct mental/emotional manifestations and 
physical manifestations that warrant separate evaluations, in 
accordance with Esteban, supra.   The headaches, diagnosed as 
post traumatic headache, tension-type in character in the VA 
neurological examination of June 1998, appear to be separate 
and distinct from the major depressive disorder, diagnosed in 
both VA psychiatric examinations from June 1998 and August 
1998.  The depressive disorder is also part and parcel of the 
service connected head injury, which produced the headaches.  
As noted above, the RO contemplated assigning separate 
evaluations for the symptoms of headaches, memory (cognitive) 
problems and depression, and determined that the headaches 
would be assigned a 10 percent evaluation, and the cognitive 
problems plus depression would be assigned a 10 percent 
evaluation for a combined evaluation of 20 percent, if rated 
separately under the pertinent diagnostic codes.  The Board 
finds that, given the nature of the veteran's disabilities, 
it is appropriate to evaluate these separate and distinct 
manifestations separately.  

Headache Disorder

Under Diagnostic Code 8045, purely subjective complaints such 
as headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under Diagnostic Code 9304.  This 10 percent rating will 
not be combined with any other rating for a disability due to 
brain trauma.  Furthermore, ratings in excess of 10 percent 
for brain disease due to trauma under Diagnostic Code 9034 
are not assignable in the absence of a diagnosis of multi-
infarct dementia associated with brain trauma.  While this 
specific diagnosis is not of record, the medical evidence 
showing cognitive and psychological disability as a direct 
result of head trauma, indicates the presence of a multi-
infarct dementia.

The highest rating available under Diagnostic Code 8045, a 10 
percent evaluation, has already been contemplated for the 
veteran's service-connected headaches.

Diagnostic Code 8100 pertains to the evaluation of migraine 
headaches.  Under that Diagnostic Code, headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrant a 50 
percent evaluation, headaches with characteristic prostrating 
attacks occurring on an average once a month over last 
several months warrant a 30 percent evaluation, headaches 
with characteristic prostrating attacks averaging one in 2 
months over last several months warrant a 10 percent 
evaluation, and headaches with less frequent attacks warrant 
a noncompensable evaluation.  38 C.F.R. Part 4., DC 8100 
(1998).

Upon review of the evidence, the Board finds that the 
veteran's headache disorder should be evaluated under the 
criteria for migraines, rather than the criteria for purely 
subjective complaints for headaches.  The evidence reveals 
her to be taking Butalbital, which is classified as a 
barbiturate, on a daily basis for her headaches.  This 
suggests that the headaches are of a more severe nature than 
the purely subjective ones contemplated by DC 8045.  The 
medical evidence reveals that her headaches appear to require 
her to lie down for a period of time about three to four 
times a week, as noted in the June 1998 neurological 
examination.

Throughout the record, the evidence shows that she has 
suffered from headaches of varying severity on a rather 
consistent basis.  She appears to suffer a milder type of 
headache on nearly a daily basis, but has sharp bi-temporal 
pain, described as a seven out of ten in severity about three 
times a month as described in July 1995.  The MRI's and other 
tests did not show positive evidence of brain damage, 
however, the record clearly shows a long-term history of a 
headache disorder of a disabling nature, and requiring strong 
medication.  In short, the Board finds, that the veteran's 
posttraumatic headache disorder appear to be of a severity 
consistent with a 30 percent evaluation under DC 8100.  
However, the evidence does not reveal the headaches to 
produce very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  To the 
contrary, the opinion by the examiner in June 1998 suggested 
that the headaches, while diminishing the effectiveness of 
her workday, do not incapacitate her from working a full 
workday.  Therefore a 50 percent evaluation is not for the 
headaches is not warranted under DC 8100.

Organic Mental Disorder, to Include Cognitive Disorder and 
Depression

As for the veteran's traumatically-induced cognitive disorder 
and depression, the Board notes that organic mental disorders 
due to trauma are evaluated under Diagnostic Code 9304.  The 
Board also notes that the entire section of the VA Schedule 
for Rating Disabilities dealing with evaluation of mental 
disorders was amended in 1996, and specifically the criteria 
for evaluating organic brain syndrome under Diagnostic Code 
9304 were changed while the current appeal has been pending, 
since March 1991.  See 38 C.F.R. §§ 4.125-4.130 (1998).  
Where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to an appellant applies.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).
The severity of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  38 C.F.R. § 4.130 (1991-1996).  The principle 
of social and industrial inadaptability as the basic criteria 
for rating disabilities for mental disorders contemplates 
those abnormalities of conduct, judgment, and emotional 
reactions which affect economic adjustment, i.e., which 
produce impairment of earning capacity.  38 C.F.R. § 4.129 
(1991-1996).

Social integration is one of the best evidences of mental 
health and reflects the ability to establish (together with 
the desire to establish) healthy and effective interpersonal 
relationships.  Poor contact with others may be an index of 
emotional illness; however, social inadaptability is to be 
evaluated only as it affects industrial adaptability.  38 
C.F.R. § 4.129 (1991-1996).  Two of the most important 
determinants of psychiatric disability are time lost from 
gainful work and a decrease in the work efficiency.  The 
examiner's classification of the disease as "mild," 
"moderate," or "severe" is not determinative of the degree of 
disability.  The record of the history and complaints are 
only preliminary to the examination report.  The report and 
the analysis of the symptomatology and full consideration of 
the whole history are the determining factors.  38 C.F.R. § 
4.130 (1991-1996).

Under the old provisions of Diagnostic Code 9304, impairment 
of intellectual functions, orientation, memory and judgment, 
and lability and shallowness of affect of such extent, 
severity, depth, and persistence as to produce total social 
and industrial inadaptability warrant a 100 percent 
evaluation.  Less than 100 percent, in symptom combinations 
productive of severe impairment of social and industrial 
adaptability warrants a 70 percent evaluation; and 
considerable impairment of social and industrial adaptability 
warrants a 50 percent evaluation.  38 C.F.R. § 9034 (1991-
1996).

Definite impairment of social and industrial adaptability 
warrants a 30 percent evaluation.  In Hood v. Brown, 4 Vet. 
App. 301 (1993), the United States Court of Appeals for 
Veterans Claims (formerly United States Court of Veterans 
Appeals) (Court) stated that the term "definite" in 38 C.F.R. 
§ 4.132 was "qualitative" in character, whereas the other 
terms were "quantitative" in character, and invited the Board 
to "construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision. 38 U.S.C.A. § 7104(d)(1) (West 
1991). In a precedent opinion dated November 9, 1993, the 
General Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." VA O.G.C. Prec. 9-93 (November 9, 1993).  The 
Board is bound by this interpretation of the term "definite." 
38 U.S.C.A. § 7104(c).  Mild impairment of social and 
industrial adaptability warrants 10 percent evaluation.  38 
C.F.R. Part 4, Diagnostic Code 8045-9034 (1991-1996).

Under the new provisions of Diagnostic Code 9304, the 
criteria for a 10 percent evaluation is occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by continuous medication.  The criteria for a 30 
percent evaluation are occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships warrant a 50 percent rating.

A 70 percent evaluation is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name warrant a 100 rating. 38 C.F.R. § 4.130 9304 (1998)

Upon review of the evidence, the Board finds that the 
veteran's organic psychiatric disorder is of a severity 
consistent with a 50 percent evaluation under both the old 
and new regulations from 1991 to 1998.  The evidence reveals 
her psychiatric and cognitive disabilities over that period 
of time to produce "considerable" impairment of social and 
industrial adaptability consistent with a 50 percent 
evaluation under the "old" regulations, as shown in the 
lengthy history of problems with impulse control, the 
evidence of forgetfulness, irritability and cognitive 
difficulties shown throughout the record.  These cognitive 
and psychiatric manifestations were also shown to produce 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  However, prior to June 1998, these 
symptoms did not rise to a level consistent with a 70 percent 
rating.  These symptoms, while considerable, did not prevent 
her from pursuing her job duties as a postal clerk, and she 
was able to attend community college and obtain good grades.  

As of the June 1998 VA examination, the Board finds that the 
veteran's psychiatric symptoms are consistent with a 70 
percent evaluation.  As of that time, she is said to have had 
her job duties drastically altered from clerical work to 
custodial work due to psychiatric and cognitive problems.  
Her complaints, which included problems with continued 
isolation from others, feelings of paranoia, suspicion, 
motivation problems, irritability and depression, in addition 
to ongoing cognitive complaints, reveal occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities, to include 
her claims of keeping her house darkened; and near-continuous 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; difficulty in adapting to stressful 
circumstances (including work or a worklike setting) and 
inability to establish and maintain effective relationships.  
Thus, a 70 percent is warranted under the "new" 
regulations.  The GAF of 52 in this examination also is 
consistent with a 70 percent evaluation.  This rating is 
confirmed by the findings of the second VA psychiatric 
examination, which noted the veteran was extremely 
uncooperative during psychiatric testing, therefore producing 
invalid results.  However this examination indicated that her 
psychiatric and personality changes which produced this 
uncooperative behavior, was caused by the head injury itself.  
This second examination noted the veteran to be tense, 
anxious, agitated and hostile and endorsed symptoms 
suggesting depressed mood.  

While the Board finds that a 70 percent evaluation is 
warranted for her organic mental disorder as of June 1998, 
the symptoms do not rise to the level of a 100 percent 
evaluation under either the old or new regulations.  There is 
no evidence of  total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Nor 
is there evidence of impairment of intellectual functions, 
orientation, memory and judgment, and lability and 
shallowness of affect of such extent, severity, depth, and 
persistence as to produce total social and industrial 
inadaptability warranting a 100 percent evaluation under the 
"old" DC 9304.  

In summary, the Board finds that the veteran's residuals of 
brain trauma should be separately evaluated as 30 percent 
disabling for the headache disorder.  The organic mental and 
cognitive disorder should be evaluated as 50 percent 
disabling prior to June 1998 and 70 percent disabling as of 
June 1998.


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, entitlement to a 30 percent rating for the 
veteran's service-connected residuals of head trauma, 
manifested by a headache disorder, is granted

Subject to the law and regulations governing the payment of 
monetary benefits, entitlement to a 50 percent rating for the 
veteran's service-connected residuals of head trauma, 
manifested by cognitive disorder and depression, is granted 
from the date of original entitlement to June 16, 1998, 
whereas entitlement to a 70 percent rating for this disorder 
is granted effective June 17, 1998.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

